Citation Nr: 1508958	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  14-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980, and from October 1981 to May 1985. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record in a May 2014 private medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent, probative evidence demonstrates that major depressive disorder, severe, recurrent with psychotic features, is proximately due to the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, severe, recurrent with psychotic features, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for major depressive disorder, severe, recurrent with psychotic features, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has depression proximately due to his service-connected disabilities, including Schmorl's nodes of the spine, residuals of a right femur fracture, right knee arthrosis, and residuals of a left ankle fracture.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the Veteran submitted an opinion dated May 2014 from a private psychologist, Dr. H. Henderson-Galligan.  
Dr. Henderson-Galligan diagnosed major depressive disorder, severe, recurrent with psychotic features.  Additionally, the Veteran underwent VA examination in November 2013 and the VA examiner diagnosed dysthymic disorder and personality disorder, not otherwise specified.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether a current disability was caused or aggravated by the Veteran's already service-connected disabilities, Dr. Henderson-Galligan opined that the Veteran's service-connected Schmorl's nodes of the spine, residuals of a right femur fracture, right knee arthrosis, and residuals of a left ankle fracture manifest as major depressive disorder, severe, recurrent with psychotic episodes.  In support of this conclusion, Dr. Henderson-Galligan also provided medical literature regarding the relationship between physical pain and psychiatric disorders.  
Dr. Henderson-Galligan cited the Veteran's treatment records and lay statements regarding the pain and mobility limitations caused by his service-connected disabilities, and described how they manifest in and aggravate the Veteran's major depressive disorder.  The Board notes that while the November 2013 VA examiner provided a negative opinion regarding a nexus between a current disability and active duty service for the purposes of direct service connection, the VA examiner did not address secondary service connection.

Based on the foregoing, the Board finds that the probative, competent evidence demonstrates that the Veteran's major depressive disorder, severe, recurrent with psychotic features, is proximately due to his service-connected disabilities, including Schmorl's nodes of the spine, residuals of a right femur fracture, right knee arthrosis, and residuals of a left ankle fracture.  Therefore, service connection for major depressive disorder, severe, recurrent with psychotic features, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for major depressive disorder, severe, recurrent with psychotic features is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


